NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,153,046 to Agarwal et al. (hereinafter “Agarwal”) in view of U.S. Patent Pub. No. 2013/0013874 to Graefe et al. (hereinafter “Graefe”).

Agarwal discloses:
1. A method, comprising:
issuing a first cache program operation from a storage controller to a non-volatile storage device to write data to a first regular block (col. 17, ln. 64-col. 18, ln. 3 and Fig. 11, steps 902, 904);
writing the data to the first regular block at the non-volatile storage device according to the cache program operation (col. 18, lns. 1-3 and Fig. 11, step 904);
writing a copy of the data to a backup block at the non-volatile storage device (col. 18, lns. 7-9 and Fig. 11, step 906);
determining that a program error has occurred while writing the data to the first regular block; asserting the program error to the storage controller (col. 18, lns. 27-45 and Fig. 11, steps 908, 910);
issuing a read operation from the storage controller to the non-volatile storage device to read the copy of the data from the backup block (col. 18, lns. 46-52);
reading the copy of the data from the backup block and sending the copy of the data to the storage controller (col. 18, ln. 58-col. 19, ln. 4 and Fig. 11, steps 916, 918, 920); and
issuing a second cache program operation from the storage controller to the non-volatile storage device to write the data to a second regular block and marking the first regular block as defective (col. 18, lns. 52-56 and Fig. 11, steps 924, 926).

Agarwal does not disclose expressly retrieving, by the storage controller, a mapping between the first regular block and the backup block from a mapping table.

Graefe teaches retrieving, by a storage controller, a mapping between the first regular page and the backup page from a mapping table (paras. 24, 45).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Agarwal by retrieving a mapping, as taught by Graefe.  A person of ordinary skill in the art would have been motivated to do so in order to properly retrieve the correct backup data, in the event of a failure, in a manner that provides enhanced speed and efficiency, as discussed by Graefe (para. 11).

	Modified Agarwal discloses:
2. The method of claim 1, wherein the backup block comprises storage cells that are single-bit cells, and the first regular block and the second regular block comprise storage cells that are multi-bit cells (col. 21, lns. 17-33).

3. The method of claim 1, further comprising obtaining an error count for the backup block and determining that the backup block has reached its lifetime when the error count reaches a threshold value, and replacing the backup block with a new backup block (col. 13, ln. 64-col. 14, ln. 5 and Graefe – para. 42).

4. The method of claim 3, wherein replacing the backup block with the new backup block comprises replacing the backup block with the new backup block in the mapping table (Graefe – paras. 42-43).

5. The method of claim 1, wherein the mapping table contains four (4) backup blocks repeatedly mapped to regular blocks in a plane in a round robin manner (col. 19, lns. 46-50 and Fig. 12A).

6. The method of claim 1, wherein the mapping table is managed by the storage controller (Graefe – para. 29 and Fig. 2, computing device 200, data store page recovery system 232).

7. The method of claim 1, wherein the mapping table is managed by the non-volatile storage device and provided to the storage controller for the storage controller to obtain the mapping between the first regular block and the backup block (Graefe – para. 32).

8. The method of claim 1, wherein the backup block is a spare block provided by overprovision (col. 5, lns. 36-40).

	Claims 9-16 are a non-volatile storage system for performing the identical steps as recited in claims 1-8, and are rejected under the same rationale.

	Claims 17-20 are a no-transitory machine-readable medium for performing the identical steps as recited in claims 1, 2, 8, 3, 6, and 7, and are rejected under the same rationale.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113